Almuganahi v Gonzalez (2019 NY Slip Op 05910)





Almuganahi v Gonzalez


2019 NY Slip Op 05910


Decided on July 31, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 31, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, TROUTMAN, AND WINSLOW, JJ.


539 CA 18-01503

[*1]JABR A. ALMUGANAHI, PLAINTIFF-APPELLANT,
vCANDIDO GONZALEZ, DEFENDANT-RESPONDENT. (APPEAL NO. 2.) 


CELLINO & BARNES, P.C., BUFFALO (GREGORY V. PAJAK OF COUNSEL), FOR PLAINTIFF-APPELLANT.
BOUVIER LAW, LLP, BUFFALO (NORMAN E.S. GREENE OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Mark J. Grisanti, A.J.), entered August 7, 2018. The order denied the motion of plaintiff to set aside the verdict or for a new trial. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Almuganahi v Gonzalez ([appeal No. 1] — AD3d — [July 31, 2019] [4th Dept 2019]).
Entered: July 31, 2019
Mark W. Bennett
Clerk of the Court